                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALLEN WADE VELA,                              )       Civil Action No. 2: 19-cv-1115
                                              )
                Petitioner,                   )       Chief United States Magistrate Judge
                                              )       Cynthia Reed Eddy
                v.                            )
                                              )
SUPERINTENDENT - SCI FOREST,                  )
THE ATTORNEY GENERAL OF THE                   )
STATE OF PENNSYLVANIA, and                    )
THE DISTRICT ATTORNEY –                       )
JEFFERSON COUNTY,                             )
                                              )
                Respondents.                  )

                                 MEMORANDUM OPINION1

        Before the Court is a petition for a writ of habeas corpus (ECF No. 1) filed pursuant to 28

U.S.C. § 2254 by state prisoner Allen Wade Vela (“Petitioner” or “Vela”), in which he is

challenging the judgment of sentence imposed on him by the Court of Common Pleas of

Jefferson County, Pennsylvania on December 6, 2004. Respondents have filed a Motion to

Dismiss (ECF No. 5), arguing that the instant Petition is barred by the AEDPA statute of

limitations, 28 U.S.C. §2254(d). Petitioner filed a Reply in opposition (ECF No. 7). The matter

is ripe for disposition.

        For the reasons set forth below, the petition for writ of habeas corpus will be dismissed as

untimely, and a certificate of appealability will be denied.




1
        In accordance with the provisions of 28 U.S.C. §636(c)(1), the parties have voluntarily
consented to have a United States Magistrate Judge conduct proceedings in this case, including
entry of a final judgment by a United States Magistrate Judge. See ECF Nos. 12 and 13.


                                                  1
I.      Procedural History2

        Vela, after a one-day jury trial, was convicted of multiple charges of sexual assault

against a minor. He was sentenced on December 6, 2004, to a minimum of thirty-four (34) years

to a maximum of eighty (80) years. He timely filed a direct appeal of his judgment of sentence

with the Superior Court of Pennsylvania. On May 3, 2006, the Superior Court affirmed Vela’s

judgment of sentence. He did not file a request for a petition for allowance of appeal (“PAA”).

His judgment, therefore, became final on June 2, 2006, thirty (30) days after the Superior Court

affirmed his judgment.

        On April 23, 2007, Vela filed a timely pro se petition for post-conviction collateral relief

under the Post-Conviction Relief Act (“PCRA”). The PCRA Court denied the petition on

October 29, 2007, and the Superior Court affirmed the denial of the petition on January 30, 2009.

The Pennsylvania Supreme Court denied Vela’s PAA on August 26, 2009.

        On September 3, 2019, Vela commenced this case by the filing of his petition for writ of

habeas corpus. The certification signed by Vela indicates that he placed the petition in the prison

mailing system on July 28, 2019. (ECF No. 1 at 18).

        Respondents have filed the instant motion to dismiss in which they argue that the petition

is untimely and that Vela pleads no exceptional circumstances requiring the tolling of the statute

of limitations. (ECF No. 5). Vela filed a response in which he acknowledges that his petition

was untimely filed and rather than explaining why the statute of limitations should be tolled in

the case largely focuses on the substance and merits of his claims. (ECF No. 7). The matter is

ripe for disposition.


2
       The factual background of Vela’s criminal case is not relevant to the Court’s
determination of whether the petition was filed in a timely fashion.


                                                 2
II.     Discussion

        A.      Timeliness

        This proceeding is governed by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”), the federal habeas statute applicable to state prisoners. AEDPA imposes a

one-year limitations period for a state prisoner to file a federal habeas petition. 28 U.S.C. §

2244(d)(1). Generally, the limitations period begins to run on the date the judgment of sentence

becomes final “by the conclusion of direct review or upon the expiration of time for seeking such

review.” Id. § 2244(d)(1)(A); see Gonzales v. Thaler, 565 U.S. 134 (2012). This limitations

period also may be statutorily or equitably tolled for various circumstances. Id. at § 2244(d)(1);

Holland v. Florida, 560 U.S. 631, 645 (2010).

        Vela’s claims are subject to dismissal under AEDPA’s one year statute of limitations.

Vela’s sentence became final, for AEDPA purposes, on June 2, 2006, when the thirty (30) day

deadline to file an appeal with the Supreme Court of Pennsylvania expired.              PA Rule of

Appellate Procedure 903(a). Under AEDPA, Vela needed to file his federal habeas petition

within one year of that date. Since Vela did not file the instant petition until 2019, the petition is

facially untimely and must be dismissed unless Vela can show that the limitations period should

be tolled, either statutorily or equitably.

B.      Statutory Tolling

        Section 2244(d)(2) provides that “[t]he time during which a properly filed application for

State post-conviction or other collateral review with respect to the pertinent judgment or claim is

pending shall not be counted toward any period of limitation under this subsection.” 28 U.S.C. §

2244(d)(2). A properly filed post-conviction petition tolls AEDPA’s statute of limitations. Id.




                                                  3
       Vela’s judgment became final on June 2, 2006. He filed his PCRA petition on April 23,

2007, three hundred and twenty-five days (325) days after his judgment became final.

Respondents do not dispute that the Vela’s original PCRA petition was filed timely. This timely

PCRA petition tolled the AEDPA statute of limitations, but 325 days had passed before the

statute of limitations was tolled. The tolling period ended on August 26, 2009, when the

Pennsylvania Supreme Court denied Vela’s petition for allowance of appeal. The AEDPA time

clock started again the next day, August 27, 2009. Lawrence v. Florida, 549 U.S. 327, 332

(2007). Thus, because 325 days had already expired on the AEDPA clock, Vela only had forty

(40) days left to file his federal petition, or specifically, until October 6, 2009. Giving Vela the

benefit of the prisoner mailbox rule, the instant petition for writ of habeas corpus was filed on

July 28, 2019, well beyond the AEDPA filing deadline.

C.     Equitable Tolling

       Although AEDPA’s statute of limitations is subject to equitable tolling, the Third Circuit

Court of Appeals has held that “courts should be sparing in their use of the doctrine” and limit its

application only to the “rare situation where [it] is demanded by sound legal principles as well as

the interests of justice.” LaCava v. Kyler, 398 F.3d 271, 275 (3d Cir. 2005) (internal citations

omitted). Equitable tolling is thus only appropriate when “‘the principles of equity would make

the rigid application of a limitation period unfair,’ such as when a state prisoner faces

extraordinary circumstances that prevent him from filing a timely habeas petition and the

prisoner has exercised reasonable diligence in attempting to investigate and bring his claims.” Id.

at 276 (quoting Miller v. New Jersey State Dep’t of Corr., 145 F.3d 616, 618 (3d Cir. 1998)).

“Due diligence does not require ‘the maximum feasible diligence;’” but “it does require



                                                 4
reasonable diligence in the circumstances.” Schlueter v. Varner, 384 F.3d 69, 74 (3d Cir. 2004)

(internal citations omitted). “This obligation does not pertain solely to the filing of the federal

habeas petition, rather it is an obligation that exists during the period appellant is exhausting state

court remedies as well.” LaCava, 398 F.3d at 277. “The fact that a petitioner is proceeding pro se

does not insulate him from the ‘reasonable diligence’ inquiry and his lack of legal knowledge or

legal training does not alone justify equitable tolling.” Ross v. Varano, 712 F.3d 784, 799-800

(3d Cir. 2013) (citing Brown v. Shannon, 322 F.3d 768, 774 (3d Cir. 2003); Doe v. Menefee, 391

F.3d 147, 177 (2d Cir. 2004)).

        Vela does not directly respond to Respondents’ arguments that equitable tolling should

not apply in this case. Rather, he requests that the Court review his claims on the merits.

        As discussed supra, Vela timely filed his original pro se PCRA petition on April 23,

2007. However, although the petition was timely filed, he lost 325 days on the AEDPA clock by

delaying until April 23, 2007, to file his PCRA petition. And while the clock was tolled during

his PCRA proceedings, the clock resumed on August 27, 2009, the day after his PAA seeking

discretionary review of his PCRA appeal was denied. Vela waited almost ten (10) years before

filing the instant federal petition. He offers no explanation for the delay in filing his federal

petition. In total, Vela’s petition is untimely by 3622 days, or 9 years, 11 months.

        After careful consideration of the submissions of the parties, the Court finds that Vela

fails to demonstrate extraordinary circumstances to justify equitable tolling and, as a result, there

is no basis for the Court to apply equitable tolling to the statute of limitations in this case.3




3
       Because Vela has failed to demonstrate that some extraordinary circumstance prevented
him from timely filing his federal habeas petition, it is not necessary for the Court to examine
whether Vela pursued his rights diligently. See Holland v. Florida, 560 U.S. 631, 649 (2010)
(“Equitable tolling of a habeas petition is available only when the petitioner demonstrates “(1)
                                                   5
III.   Certificate of Appealability

       AEDPA codified standards governing the issuance of a certificate of appealability for

appellate review of a district court’s disposition of a habeas petition. 28 U.S.C. § 2253 provides

that “[a] certificate of appealability may issue . . . only if the applicant has made a substantial

showing of the denial of a constitutional right.” “When the district court denies a habeas petition

on procedural grounds without reaching the prisoner’s underlying constitutional claim, a

[certificate of appealability] may issue only if the petitioner shows that: (1) ‘jurists of reason

would find it debatable whether district court was correct in its procedural ruling;’ and (2)

‘jurists of reason would find it debatable whether the petition states a valid claim of the denial of

a constitutional right.’” Pabon v. Superintendent, SCI-Mahanoy, 654 F.3d 385, 392 (3d Cir.

2011) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Applying that standard here,

reasonable jurists all would agree that Vela’s petition was untimely, see 28 U.S.C. §

2244(d)(1)(A), and could not be saved by equitable tolling, cf. Holland v. Florida, 560 U.S. 631,

649 (2010). Accordingly, a certificate of appealability will be denied.

IV.    Conclusion

       For the reasons set forth above, Respondents’ motion to dismiss will be granted, the

petition for writ of habeas corpus will be dismissed as time-barred and no equitable tolling




that he has been pursuing his rights diligently and (2) that some extraordinary circumstance stood
in his way and prevented timely filing.” (emphasis added) (internal quotation marks omitted).
                                                 6
applies to remedy the untimeliness. A certificate of appealability will be denied.   A separate

Order follows.

Dated: January 13, 2020



                                                  BY THE COURT:

                                                  s/ Cynthia Reed Eddy
                                                  Cynthia Reed Eddy
                                                  Chief United States Magistrate Judge


cc:    ALLEN WADE VELA
       GB2258
       SCI Forest
       PO Box 945
       Marienville, PA 16239
       (via U.S. First Class Mail)

       Jeffrey D. Burkett
       District Attorneys Office
       Jefferson County Courthouse
       (via ECF electronic notification)




                                              7
